IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA              : No. 4 EM 2017
EX. REL. MARK HENDERSON,                  :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
TREVOR WINGARD,                           :
SUPERINTENDENT, STATE                     :
CORRECTIONAL INSTITUTION AT               :
SOMERSET,                                 :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.